Form Case    18-13162-BFK
     B20A (Official Form 20A) (9/97)   Doc 29    Filed 01/30/19 Entered   01/30/19
                                                                  USBC, EDVA, Alexandria 09:36:39
                                                                                         Division (12/01/09)Desc Main
                                                 Document     Page 1 of 6

                                       UNITED STATES BANKRUPTCY COURT
                                         EASTERN DISTRICT OF VIRGINIA
                                                Alexandria Division

In re: Latesha James                                       )
                                                           )
         625 East Monroe Avenue, Apt. 449                  )      Case No. 18-13162-BFK
         Alexandria, VA 22301                              )      Chapter 7
                              Debtor

                                                  NOTICE OF MOTION
          Latesha James, by counsel,
          _____________________________                                    redeem the property
                                        has filed papers with the court to ____________________
identified as a 2018 Jeep Cherokee, VIN #1C4PJLCB8JD580585
__________________________________________________________________________________.

       Your rights may be affected. You should read these papers carefully and discuss them with
your attorney, if you have one in this bankruptcy case. (If you do not have an attorney, you may
wish to consult one.)

       If you do not wish the court to grant the relief sought in the motion, or if you want the court to
                                                        February 19, 2019
consider your views on the motion, then on or before ______________________,         you or your attorney
must:

          •         Send to the parties listed below at least 14 days written notice of a hearing, which may be
                    set on any regularly-scheduled motion day of the judge assigned to the case. If necessary,
                    you may obtain a list of such dates by telephone from the clerk’s office. The original and
                    one copy of the notice must be filed with the clerk, accompanied by a motion day cover
                    sheet, a copy of which may be obtained from the clerk. If you are not represented by an
                    attorney, you may instead file with the clerk a written request for hearing. If you mail your
                    request for hearing to the court for filing, you must mail it early enough so the court will
                    receive it on or before the date stated above. The address of the clerk’s office is as follows:

                                                Clerk of Court
                                                United States Bankruptcy Court
                                                200 S. Washington Street
                                                Alexandria, Virginia 22314

                    You will be notified by the clerk of the hearing date and will be responsible for sending
                    notice of hearing to the parties listed below.

          •         File with the court, at the address shown above, a written response with supporting
                    memorandum as required by Local Bankruptcy Rule 9013-1(H). Unless a written
                    response and supporting memorandum are filed and served by the date specified, the
                    Court may deem any opposition waived, treat the motion as conceded, and issue an
                    order granting the requested relief without further notice or hearing. If you mail your
                    response to the court for filing, you must mail it early enough so the court will receive it on
                    or before the date stated above. You must also mail a copy to the persons listed below.
Form Case    18-13162-BFK
     B20A (Official Form 20A) (9/97)   Doc 29   Filed
                                                   Page 01/30/19
                                                        2        Entered   01/30/19
                                                                   USBC, EDVA, Alexandria 09:36:39
                                                                                          Division (12/01/09)Desc Main
                                                Document       Page 2 of 6



         ✘
         •                                                     February 26, 2019
                    Attend the hearing scheduled to be held on _____________________________     at
                    9:30                  a                     II
                    ___________ o’clock ___.m. in Courtroom ______,     United States Bankruptcy Court,
                    200 South Washington Street, Alexandria, Virginia 22314. If no timely response has
                    been filed opposing the relief requested, the court may grant the relief without
                    holding a hearing.

         ✘
         •          A copy of any written response must be mailed to the following persons:

                              ✘
                              •        ______________________________________
                                       AP Law Group, PLC
                                       ______________________________________
                                       7777 Leesburg Pike, Suite 402N
                                       ______________________________________
                                       Falls Church, VA 22043
                                       ______________________________________

                              •        ______________________________________
                                       ______________________________________
                                       ______________________________________
                                       ______________________________________

                              ✘
                              •        United States Trustee, Region 4
                                       115 South Union Street, Suite 210
                                       Alexandria, VA 22314

         If you or your attorney do not take these steps, the court may decide that you do not oppose the
relief sought in the motion or objection and may enter an order granting that relief.


      January 30, 2018
Date: _______________________                                    Signature, name, address and telephone number
                                                                 of person giving notice:
                                                                 ______________________________________
                                                                 /s/ Ashvin Pandurangi
                                                                 ______________________________________
                                                                 Ashvin Pandurangi
                                                                 ______________________________________
                                                                 7777 Leesburk Pike, Suite 402N
                                                                 ______________________________________
                                                                 Falls Church, VA 22043
                                                                 Virginia                 86966
                                                                          State Bar No. ___________________
                                                                 (571) 969-6540
                                                                              Latesha James
                                                                 Counsel for ____________________________




                                                 Certificate of Service

  I hereby certify that I have this _____ 30          January 2019
                                          day of __________________,          , mailed or hand-delivered a
            true copy of the foregoing Notice of Hearing to the parties listed on the attached service list.
                                                                 /s/ Ashvin Pandurangi
                                                                 ___________________________________
     Case 18-13162-BFK      Doc 29   Filed 01/30/19 Entered 01/30/19 09:36:39   Desc Main
                                     Document     Page 3 of 6
                                     SERVICE LIST

Regional Acceptance Corporation
4501 Atlantic Ave, Ste 122
Raleigh, NC 27604

CT Corporation System
4701 Cox Road, Suite 285
Glen Allen, VA 23060
Case 18-13162-BFK             Doc 29      Filed 01/30/19 Entered 01/30/19 09:36:39                       Desc Main
                                          Document     Page 4 of 6
                                           U.S. BANKRUPTCY COURT
                         _______________
                         EASTERN         DISTRICT OF _______________
                                                     VIRGINIA



In Re:                                                     :        Case No. _____________
                                                                             18-13162      ________

Debtor (s) __________________________________
           Latesha James                                    :        Chapter 7 (Judge _______________________
                                                                                      Kenney                  )

Creditor (s                                                    :     MOTION FOR AUTHORITY TO REDEEM
Address ___________________________________
          Regional Acceptance Corporation                      :     PERSONAL PROPERTY AND APPROVAL
          ___________________________________
           4501 Atlantic Ave., Ste 122                               OF ASSOCIATED FINANCING AND
          ___________________________________
           Raleigh, NC 27604                                    :    ATTORNEY FEES UNDER 11 U.S.C. 722

Now come (s) the Debtor (s) by and through counsel, and moves the court pursuant to 11 U.S.C. 722 and
Bankruptcy Rule 6008 for a Redemption Order on the following grounds:

1.   The item to be redeemed is tangible personal property intended primarily for personal, family or household use
     is more particularly described as follows:

     Year _________
          2018                          Make ________________
                                             Jeep                             Model____________________
                                                                                   Cherokee



                                    1C4PJLCB8JD580585
                             VIN # __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __

2.   The interest of the Debtor (s) in such property is exempt or has been abandoned by the estate and the debt
     (which is secured by said property to the extent of the allowed secured claim of the Creditor) is a dischargeable
     consumer debt.

3.   The allowed secured claim of said Creditor for purposes of redemption, the “redemption value”, should be
     determined to be not more than $____________
                                      16,000          as evidenced by the attached written appraisal.

4.   Arrangements have been made by the Debtor (s) to pay to the said Creditor up to the aforesaid amount in a
     lump sum should this motion be granted.

5.   The payment for this proposed redemption is to be financed through Prizm Financial Co. LLC, with all of the
     particulars of that financing (interest rate, finance charge, amount financed, total of payments, amount of
     payments, etc.) set forth in full detail in the attachment(s) hereto. As demonstrated there, the monthly amount,
     term of the payments and the overall amount of the repayment will be decreased significantly through the
     proposed redemption. Moreover, the Debtor has agreed to borrow and disperse additional funds in the amount
     of $__________,
           750           from their loan with Prizm Financial Co. LLC, for representation of the debtor(s) in securing
     for the benefit of the debtor(s) an order granting the debtor(s) the right to redeem under 11 U.S.C. 722 a certain
     motor vehicle, such compensation being in addition to that previously disclosed and being for services
     rendered beyond the scope of the legal services to have been rendered for such compensation heretofore
     disclosed.
WHEREFORE, the Debtor (s) request (s) the Court to order the said Creditor to accept from the Debtor (s) the
lump sum payment of the redemption value and release their lien of record. In the event the said Creditor objects to
this motion, the Debtor (s) requests the Court to determine the value of the property as of the time of the hearing on
such objection.
                                                               __________________________________
                                                                /S/ ASHVIN PANDURANGI

                                                               Attorney for Debtor (s)

                                                      NOTICE
Notice is hereby given that unless an objection is made to this motion within 21 days following the date of service
below, an order sustaining the motion may be granted by the Court.


                                           CERTIFICATE OF SERVICE
I hereby certify that the foregoing has been served upon: the Creditor’s above noted, the U.S. Trustee, and the
Chapter 7 Trustee by mailing a copy hereof by first class U.S. Mail on this _______
                                                                            6        day of _________________,
20_____.
   18



                                                               __________________________________
                                                               /S/ ASHVIN PANDURANGI

                                                               Attorney for Debtor (s)
Case 18-13162-BFK           Doc 29     Filed 01/30/19 Entered 01/30/19 09:36:39                   Desc Main
                                       Document     Page 5 of 6

                                  U.S. BANKRUPTCY COURT
                    _______________
                    EASTERN              DISTRICT OF _______________
                                                     VIRGINIA


In Re:                                                :                18-13162
                                                              Case No. ________________

           Latesha James
Debtor (s) _________________________                  :                        Kenney
                                                              Chapter 7 (Judge ____________________ )

                                                      :
                                                            ORDER GRANTING REDEMPTION AND
                                                            APPROVAL OF ASSOCIATED
                                                            FINANCING AND ATTORNEY FEES.

                                                  :
Upon the motion of the Debtor (s) and there having been no responsive filing or objection within the time
required, the Court finds as follows:

1.   The tangible personal property described below is intended primarily for personal, family or
     household use of the debtor (s):

              2018
         Year ___________                   Jeep
                                       Make ______________                      Cherokee
                                                                          Model ______________

                              1C4PJLCB8JD580585
                        VIN # __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __

2.   The debt owing the Creditor is a dischargeable consumer debt and the Debtor (s) interest in such
     property is exempt or has been abandoned by the estate.

3.   The value of the secured claim of the Creditor for redemption purposes, the “redemption amount” is
     $______________
      16,000            .

IT HEREBY ORDERED,

1. That the Debtor (s) may redeem the subject property by paying to the Creditor on or before the thirtieth
   (30th) day following entry of this Order the redemption amount.
2. Reasonable attorney fees and financing are approved under the terms and conditions set forth herein.
3. Upon timely receipt of such payment, the Creditor is ordered to cancel its lien of record and surrender
   the certificate of title in accord with the Debtor instruction.
4. In the event of the failure of the Creditor to so cancel its lien within three (3) days after payment of the
   aforesaid lump sum pursuant to the entry of this Order, then this Order shall serve as an authorization
   for the said lien to be canceled, and it is Ordered that the applicable County Clerk’s Office shall cancel
   same of record.
5. In the event of the failure of the Debtor (s) to pay the redemption amount within such time frame, the
   automatic stay shall immediately terminate.

                                                      19 .
SO ORDERED this ________ day of _________________, 20_____


                                                          ______________________________
                                                          Bankruptcy Judge
Copies to:
Creditor
U.S. Trustee
Chapter 7 Trustee
12/4/2018    Case 18-13162-BFK                            Doc 29               2018 Jeep
                                                                               Filed     Cherokee Latitude
                                                                                       01/30/19      EnteredWhat Your Car is Worth
                                                                                                                   01/30/19     09:36:39                         Desc Main
                                                                              Document
                                                                              NEW CARS
                                                                                                 Page
                                                                                          USED CARS
                                                                                                          6  of
                                                                                                        CAR TYPES
                                                                                                                 6   RESEARCH      




   Home / Used Cars / Jeep / Cherokee / 2018 Cherokee / Prices with Options / Prices with Options Results                                                               Share This Page

                                                                                                                                                                                       Advertisement
   2018 Jeep Cherokee - What Your Car is Worth                                                                                           BUILD & PRICE      VIEW INCENTIVES
                                                                                                                                         Optional features shown.
    Use Edmunds.com to accurately appraise your used car.
                                                                                                                                         1. Based on Jeep Cherokee Rate This
                                                                                                                                         offering       a CHEROKEE LATITUDE PLUS 4X4
                                                                                                                                                2019 JEEP®                                      Page
                                                                                                                                         2-speed power transfer unit
                                                                                                                                         (PTU) with rear locking axle, low
            Zip Code & Style                  Colors & Options                   Condition & Mileage              True Market Value®     range Lease
                                                                                                                                         Jeep
                                                                                                                                                    4x4for
                                                                                                                                                            $
                                                                                                                                                              229
                                                                                                                                                            capability,afor
                                                                                                                                                  Selec-Terrain®
                                                                                                                                                                                   month
                                                                                                                                                                                  exclusive
                                                                                                                                                                                with
                                                                                                                                                                                     36 months
                                                                                                                                                                                         five
                                                                                                                                            $ 3,616 Due at lease signing. No security deposit required.
                                                                                                                                         settings (including                  snow).
                                                                                                                                                            Tax, title, and license extra †
                                                                  Current Pricing
                                                                                                                                         Low-mileage lease for well
                                                                                                                                         qualified returning FCA US LLC
                                                                                    Rough        Average        Clean      Outstanding   lessees Based on MSRP example

                                                                   TRADE-IN        $12,905     $14,414         $15,827       $16,398

                                                                   PRIVATE
                                                                   PARTY           $14,306     $15,986         $17,515       $18,119
                                             View photos
                                                                                 See saved pricing details on your dashboard

                                                                                               View your dashboard



                                                                                                      Where can I nd my VIN?


        Skip the Hassle, Sell Smarter
            Dealers compete for your vehicle by sending o ers by e-mail
            or text
            Easier and safer than selling your car to private buyers
            Absolutely no obligation to sell or buy

        Enter Your VIN

            e.g. 2FMDK3KCXBBB1147                       Get Started


       2018 Jeep Cherokee
       Latitude 4dr SUV                                                         TMV® Pricing Details
                                                                         Trade-In            Private Party       Dealer Retail

        National Base Price                                              $16,164              $17,845              $19,113
      ...............................................................................................................................
        Optional Equipment                                               $0                   $0                   $0
      ...............................................................................................................................
        Color Adjustment - Diamond Black Crystal Pearl                   $-6                  $-6                  $-7
      Coat
      ...............................................................................................................................
        Regional Adjustment - for Zip Code 22301                         $86                  $95                  $101
      ...............................................................................................................................
        Mileage Adjustment - 16,021 miles                                $-404                $-404                $-404
      ...............................................................................................................................
        Condition Adjustment - Average                                   $-1,426              $-1,544              $-1,606

        Total                                                            $14,414              $15,986              $17,197


        Buying a Certi ed Used Vehicle                                                                             Dealer Retail

        Certi ed Used Price                                                             Vehicle not eligible for certi cation.




        Buy this car on Edmunds                                                                     See All For Sale
        Shop deals, get appraisals, nd resources




https://www.edmunds.com/jeep/cherokee/2018/st-401721740/appraisal-value/tmv/                                                                                                                          1/2
